                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                  LAKE CHARLES DIVISION


JUDITH K SMYTHE                                       CASE NO. 2:19-CV-01490

VERSUS                                                JUDGE JAMES D. CAIN, JR.

COREY J QUEBEDEAUX ET AL                              MAGISTRATE JUDGE KAY

                                    MEMORANDUM RULING

            Before the Court is a “Motion to Dismiss Pursuant to Federal Rule of Civil Procedure

12(b)(6)” (Rec. 8) wherein Defendant, Louisiana Department of Public Safety and Corrections

(incorrectly named as the “Louisiana Department of Corrections” in the Petition) (hereinafter

referred to as “DPSC”) moves to dismiss Plaintiff, Judith K. Smythe’s claims under 42 U.S.C. §

1983 pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim for which

relief can be granted.

                                    FACTUAL ALLEGATIONS

            Ms. Smythe filed this claim against the Louisiana Department of Corrections, Parole

Division and Corey J. Quebedeaux, individually and in his capacity as parole officer pursuant to

42 U.S.C. § 1983 and also under Louisiana Civil Code articles 2315, 2316, 2317 and 2324. 1 Ms.

Smythe alleges that on or about October 25, 2018, Defendant Quebedeaux force Smythe to have

sex with him. At the time of the incident, Quebedeaux was Smythe’s parole officer. 2

                                   RULE 12(b)(6) STANDARD

            Federal Rule of Civil Procedure 12(b)(6) allows dismissal of a complaint when it

fails to state a claim upon which relief can be granted. The test for determining the


1
    Petition, ¶ 2, Rec. 1-5.
2
    Id. ¶ 4.
sufficiency of a complaint under Rule 12(b)(6) is that A >a complaint should not be

dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff can

prove no set of facts in support of his claim which would entitle him to relief.= @ Hitt v. City

of Pasadena, 561 F.2d 606, 608 (5th Cir. 1977) (per curium) citing Conley v. Gibson, 355

U.S. 41, 45-46, 78 S.Ct. 99, (1957)).

        Subsumed within the rigorous standard of the Conley test is the requirement that

the plaintiff=s complaint be stated with enough clarity to enable a court or an opposing party

to determine whether a claim is sufficiently alleged. Elliot v. Foufas, 867 F.2d 877, 880

(5th Cir. 1989). The plaintiff=s complaint is to be construed in a light most favorable to

plaintiff, and the allegations contained therein are to be taken as true. Oppenheimer v.

Prudential Securities, Inc., 94 F.3d 189, 194 (5th Cir. 1996). In other words, a motion to

dismiss an action for failure to state a claim Aadmits the facts alleged in the complaint, but

challenges plaintiff=s rights to relief based upon those facts.” Tel-Phonic Servs., Inc. v. TBS

Int=l, Inc., 975 F.2d 1134, 1137 (5th Cir. 1992).

       AIn order to avoid dismissal for failure to state a claim, a plaintiff must plead specific

facts, not mere conclusory allegations. . . .@ Guidry v. Bank of LaPlace, 954 F.2d 278, 281

(5th Cir. 1992). ALegal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.@ Blackburn v. City of Marshall, 42 F.3d 925, 931 (5th Cir.

1995).A[T]he complaint must contain either direct allegations on every material point

necessary to sustain a recovery . . . or contain allegations from which an inference fairly

may be drawn that evidence on these material points will be introduced at trial.@ Campbell

v. City of San Antonio, 43 F.3d 973, 975 (5th Cir. 1995).
                                               2
        Under Rule 8 of the Federal Rules of Civil Procedure, the pleading standard does

not require a complaint to contain Adetailed factual allegations,@ but it demands Amore than

an unadorned, the defendant-unlawfully-harmed-me accusation.@Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955 (2007). A complaint that offers Alabels and

conclusions@ or Aa formulaic recitation of the elements of a cause of action will not do.@ Id.

Nor does a complaint suffice if it tenders Anaked assertion[s]@ devoid of Afurther factual

enhancement.@ Id., at 557, 127 S.Ct. 1955.

        To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to Astate a claim to relief that is plausible on its face.@Id., at 570, 127 S.Ct.

1955.

                                   LAW AND ANALYSIS

        The DPSC moves to dismiss Plaintiff’s § 1983 claim because it is not a “person”

under 42 U.S.C. § 1983. In Will v. Michigan Dept. of State Police, 491 U.S. 58, 71, 109

S.Ct. 2304, the Supreme Court held that neither a state nor state officials acting in their

official capacities are “persons” within the meaning of § 1983. In her opposition, Smythe

concedes that she does not have a claim against the DPSC under 42 U.S.C. § 1983, but that

she does have a valid claim pursuant to Louisiana Civil Code article 2320 citing Latullas

v. State, 658 So.2d 800 (La.App. 1st Cir. 1995). In Latullas, the court held that even though

the state could not be held liable under federal civil rights laws, it could be held vicariously

liable for the actions of a guard under article 2320.

                                        CONCLUSION



                                                3
      For the reasons set forth above, the Court will dismiss Plaintiff’s § 1983 claims

against the DPSC.

      THUS DONE AND SIGNED in chambers on this 13th day of March, 2020.



                      __________________________________
                              JAMES D. CAIN, JR.
                      UNITED STATES DISTRICT JUDGE




                                          4
